DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2.	Claims 9-20 are pending and are examined below.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 9 and 16, both claims 9 and 20 recited “a photovoltaic module” and additionally “a plurality of photovoltaic modules” and further recites “the photovoltaic module”.  This limitation is indefinite, because the photovoltaic module could refer to any photovoltaic module in the system.  Correction is required.
Additionally, regarding claims 9 and 16, “reducing an output voltage from the photovoltaic module to the power bus to a predetermined level” and “for a time period longer than a predetermined number of skips” are also indefinite, because the recited “predetermined” is not defined (for example, predetermined can be 0, indicating a shut off, or “predetermined” can be infinite, merely requiring the components of the system;  furthermore, the BRI of the claim does not require the predetermined level 
Regarding Claims 11-15 and 17-20 “predetermined” is indefinite as discussed above.
Regarding Claim 14, it is unclear whether the “challenge” to the central controller is the same as the challenge from the central controller.  Correction is required.
Claims 10-15 and 17-20 are also rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


7.	Claim(s) 9-11, 13, 15-17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Moine, FR 2,894,401.
Regarding Claims 9, 10 and 16, Moine teaches a device (including a photovoltaic module), comprising:
	A local controller (receiver 5, see fig. 1) in communication with a central controller (transmitter 7, see fig. 1).  The local controller can be seen to verify communication with the central controller, because Moine teaches that it monitors a “periodic transmission of a coded alternating signal from [the] transmitter” (see page 6, lines 1-5); and

Moine provides that the switch(es) disconnects each individual module from the circuit (see, e.g., page 7, lines 15-15) or can be optimized to detect periodic signals to open one or several switches to supply power to the device (see page 8, lines 1-5).  Thus, the switch of Moine can be seen to reduce output voltage to the power bus (in the easiest case, reducing the output to 0 does fall within the BRI of claim 1, as 0 may be the predetermined level, i.e. in cases of fire or theft which are included in the present disclosure) in response to the local controller failing to verify the communication with the central controller for a time period longer than a predetermined number of skips (the response to the periodic signal of Moine meets this feature).
Further regarding Claim 16, the modules of Moine include a plurality of cells (A PV modules is by definition a plurality of cells).  Additionally, as the duty cycle of a switch of a switch is merely the open time, any opening or closing of the switch is controlling the duty cycle (this also meets claim 10).  It is the examiner’s position that by opening the switch, the controller is controlling he duty cycle of said switch (this also meets claim 10).
Regarding Claims 11 and 17, Moine teaches that the switch disconnects the cells/modules from the output if the predetermined signal is not verified (any time period meets the structure claimed).
Regarding Claims 13 and 20, when the switch is open, the duty cycle is reduced and the overall output voltage is similarly reduced.
Regarding Claims 15 and 19, Moine teaches that the local controller can detect an interruption (i.e. not receiving the periodic signal) and also receive a shutdown signal from the central controller (see column 7, lines 5-15).
Claim Rejections - 35 USC § 103

9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moine in view of Adest, U.S. Publication No. 2008/0143188.
Regarding Claim 12, Moine teaches a device as discussed above, while not specifically teaching a bypass path when the module is disconnected in the local controller.
Adest teaches a safety mechanism for power systems for electronic devices having a periodic output, further teaching that a bypass path may be included (see paragraph 39)
As such, it would be obvious to one of ordinary skill in the art to modify the device of Moine by including a bypass path such as a diode with the local controllers, as such a feature is recognized in the art.
13.	Claims 14 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kronberg, U.S. Patent No. 5,054,023.
Regarding Claims 14 and 18, Moine teaches a device as discussed above, further teaching that the receiver responds to a challenge from the central controller, while not specifically providing that the receiver sends any signal or challenge to the central controller.
Kronberg teaches a watchdog system for electronic devices having periodic output (i.e. the modules of Moine).  Kronberg teaches that a watchdog system may generate a reset signal (i.e. a challenge) to the central controller in order to trigger normal operation restart.
Therefore, it would be obvious to one of ordinary skill in the art to modify the device of Moine by including a reset signal in the watchdog control sequence, in order to provide for a return to normal operation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,933,321. Although the claims at issue are not identical, they are not patentably distinct from each other because they are overlapping in scope.
The ‘321 application (claim 1 is referred to) includes a solar module (photovoltaic module in the present claims; for claim 16 the examiner notes that a photovoltaic or solar module includes multiple cells by definition) including a power bus, a central controller, and a local controller, and a switch (claim 3), where the local controller determines whether communication has been interrupted for a time period longer than a predetermined number of allowed skips (claim 1).  Furthermore, given the broadest reasonable interpretation as discussed with respect to the rejections under 35 U.S.C. 112 above, disconnecting the individual module can be seen to reduce the output (reduced to 0 is included in the breadth; furthermore, overall output could be disclosed in the claim rather than instantaneous, this would provide the claimed features as well).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T MARTIN whose telephone number is (571)270-7871.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MATTHEW T MARTIN/Primary Examiner, Art Unit 1721